                         Case 1:19-mj-07549-UA Document 1 Filed 08/13/19 Page 1 of 5
;.

                                  19MAG 7549                                                  OR\G\NAL
     Approved:                ~                   P. ~------
                              SAMUELP.  ROTHSCHILD
                              Assistant United States Attorney

     Before:                  HONORABLE HENRY PITMAN
                              United States Magistrate Judge
                              Southern District of New York

                                      -   -   -   -   -   -   -   -   -   -   X
                                                                                  COMPLAINT
     UNITED STATES OF AMERICA
                                                                                  Violations of
                 -       V.   -                                                   18 U.S.C. §§ 2252A and 2

     BENNETT SPRECHER,
          a/k/a "Ben Sprecher"                                                    COUNTY OF OFFENSE:
                                                                                  NEW YORK
                                                  Defendant.

     -   -   -       -    -   -   -   -   -   -   -   -   -   -   -   -   - X

     SOUTHERN DISTRICT OF NEW YORK, ss.:

               DAMON GERGAR, being duly sworn, deposes and says that he
     is a Detective with the New York City Police Department ("NYPD"),
     and charges as follows:

                                                      COUNT ONE
                                          (Possession of Child Pornography)

           1.   From at least in or about October 2018 up to and
     including at least in or about August 2019, in the Southern
     District of New York, BENNETT SPRECHER, a/k/a "Ben Sprecher," the
     defendant, knowingly did possess and access with intent to view,
     and attempt to possess and access with intent to view, a book,
     magazine, periodical, film, videotape, computer disk, and other
     material containing an image of child pornography that had been
     mailed, shipped and transported using a means and facility of
     interstate and foreign commerce and in and affecting interstate
     and foreign commerce by any means, including by computer, and that
     was produced using materials that had been mailed, shipped and
     transported in and affecting interstate and foreign commerce by
     any means, including by computer, to wit, SPRECHER possessed images
     and videos of child pornography in his residence in New York, New
     York.
      Case 1:19-mj-07549-UA Document 1 Filed 08/13/19 Page 2 of 5



 (Title 18, United States Code, Sections 2252A(a) (5) (B),          (b) (2),
                             and 2.)

                               COUNT TWO
         (Receipt and Distribution of Child Pornography)

     2.    On or about June 11, 2019, June 13, 2019, and June 18,
2019, in the Southern District of New York, BENNETT SPRECHER, a/k/a
"Ben Sprecher," the      defendant,   knowingly did    receive  and
distribute and attempt to receive and distribute material that
contains child pornography that had been mailed, and using a means
and facility of interstate and foreign commerce shipped and
transported in and affecting interstate and foreign commerce by
any means, including by computer, to wit, SPRECHER made available
for distribution images and videos of child pornography over the
Internet using a computer in his residence in New York, New York.

        (Title 18, United States Code, Sections 2252A(a) (2) (B),
                          (b) ( 1) , and 2 . )

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     3.   I am a Detective with NYPD, currently assigned to the
Criminal Enterprise Investigation Section as a Border Enforcement
Security Task Force (BEST) officer with the Department of Homeland
Security Investigations.   I was previously assigned to the Vice
Major Case Squad for eight years. I have been personally involved
in t~e investigation of this matter, and I base this affidavit on
that experience, on my conversations with other law enforcement
officials, and on my examination of various reports and records.
Because this affidavit is being submitted for the limited purpose
of demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation.    Where.the
contents   of  documents   and   the   actions,   statements,  and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     4.   As set forth below, there is probable cause to believe
that BENNETT SPRECHER, a/k/a "Ben Sprecher," the defendant,
possessed child pornography in his residence from in or about
October 2018 through in or about August 2019, and made child
pornography available for distribution over the Internet on or
about June 11, 2019, June 13, 2019, and June 18, 2019.

           a.    Based on my review of records from a law enforcement
databaBe, 1     h~v~  learned that an electronic device ("Target

                                    2
         Case 1:19-mj-07549-UA Document 1 Filed 08/13/19 Page 3 of 5



    Device-1") bearing a certain static internet protocol address (the
    "IP Address") 1 connected to a publicly available peer-to-peer file
    sharing network ("P2P Network") between on or about October 19,
    2018 and on or about August 7, 2019 (the "P2P Network Connection
    Period")

     5.   Based on my review of documents provided by an internet
service provider (the "ISP"), as well as my review of records from
a law enforcement database, I have learned the following:

               a.  A particular ISP account (the "ISP Account") was in
    service from at least in or about October 2018, up to and including
    in or about August 2019.

              b.   The IP Address was associated with the ISP Account
    from at least on or about October 17, 2018, up to and including
    on or about August 7, 2019, that is, a period of time that included
    the P2P Network Connection Period.

              c.  "Ben Sprecher" was the name provided to the ISP by
    the registrant for the ISP Account.

              d.  The ISP Account provided internet service to a
    certain  residence  in New   York,  New York   (the "Sprecher
    Residence").

     6.   Records provided by a utility company that provides
electricity (the "Utility Company") indicate that an individual
with a name matching the name of an individual who, based on
publicly available records, is married to BENNETT SPRECHER, a/k/a
"Ben Sprecher," the defendant, has been a customer of the Utility
Company at the Sprecher Residence since on or about January 27,
2006, up to and including August 5, 2019.



1  Based on my training and expe.r:-ience, I have learned the following:
(a) an IP address is a unique numeric address used to identify a
particular computer connected to the Internet; (b) an IP address
looks like a series of four numbers, each in the range 0-255,
separated by periods (e.g., 121.56.97.178); (c) every computer
attached to the Internet must be assigned an IP address so that
Internet traffic sent from and directed to that computer may be
directed properly from its source to its destination; (d) most
internet service providers control a range of IP addresses; and
 ( e) some computers have static ( long-term) IP addresses, while
othGf ~~mputQI9 hJvg dynamic (frequently changed) If ~ctdresses.

                                       3
          Case 1:19-mj-07549-UA Document 1 Filed 08/13/19 Page 4 of 5



     7.   During the P2P Network Connection Period, Target Device-
1 made available for download via the P2P Network approximately
over 100 videos or photographs that, based on each file's unique
Ed2k hash value, 2 are each identified in another law enforcement
database as known to contain child pornography. Based on my review
of the law enforcement database's copies of one of the files, it
contains child pornography, as described below:

              a.   The file contains a 45 minute and 50 second video
    of a preteen girl, about 10 to 12 years old, engaging in various
    sexual acts with an adult male. Among other things, an adult male
    can be seen rubbing her genitals, and she can be seen performing
    oral sex on an adult male.

     8.   Based on my review of records from a law enforcement
database, on or about June 11, 2019, June 13, 2019, and June 18,
2019, the IP Address shared with law enforcement at least four
files with Ed2k hash values matching files that are known to
contain child pornography.

     9.   On or about August 13, 2019, other law enforcement agents
and I executed a search and seizure warrant (the "Search Warrant")
at the Sprecher Residence.

     10. While executing the Search Warrant on or about August
13, 2019, I interviewed BENNETT SPRECHER, a/k/a "Ben Sprecher,"
the defendant, at the Sprecher Residence.   During the course of
that interview, the following occurred, in substance and in part:

              a.   SPRECHER was advised of his Miranda rights, waived
    those rights in writing, and agreed to speak with me.

                 b.   SPRECHER admitted that   he   lived at   the   Sprecher
    Residence.


2 Based on my training and experience, I have learned the following:
(a) Ed2 k hash values use the MD4 ( or Message-Digest Algorithm) ,
which is a cryptographic hash function with a digest length of 128
bits; (b) an Ed2k hash value functions as a means of identifying
files using a digital "fingerprint" that consists of a unique
series of letters and numbers; (c) a file processed by this Ed2k
operation results in the creation of an associated hash value often
referred to as a digital signature; and (d) Ed2k hash values
provide a certainty exceeding 99.99% that two or more files with
the same Ed2k hash value are identical copies of the same file
rggJrdlgs~ of th~ir fil~ narnE5.
                                       4
       Case 1:19-mj-07549-UA Document 1 Filed 08/13/19 Page 5 of 5



          c.  SPRECHER admitted that he accessed the P2P Network
and downloaded child pornography files.

          d.  SPRECHER   admitted  that   he possessed   child
pornography files on a WD external hard drive seized from the
Sprecher Residence (the "Seized Device").

     11. Based on my review of the Seized Device, there appear to
be approximately over 100 files on the Seized Device. Based on my
review of previews of some of those files, those files appear to
be videos of child pornography.


          WHEREFORE,   the deponent respectfully          requests that
BENNETT SPRECHER,    a/k/a "Ben Sprecher," the            defendant, be
imprisoned, or bailed, as the case may be.




                                 DAMON GERGAR
                                 Detective
                                 New York City Police Department


Sworn to before me this
13th day of August 2019



H10~NRY£~
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    5
